EXHIBIT32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of mLight Tech, Inc. a Florida corporation (the “Company”) on Form 10-K for the year ending September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Todd Sudeck, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to mLight Tech, Inc., and will be retained by mLight Tech, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. January 13, 2014 By: /s/ Todd Sudeck Todd Sudeck Chief Financial Officer
